Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8 and 15 recite “determining initial flow control device constraints based on the total molar rates for the plurality of flow control devices; determining that one or more wellhead constraints would be violated based on the initial flow control device constraints; determining adjusted flow control device constraints that result in the satisfaction of one or more wellhead constraints or constraints of others of the plurality of flow control devices; determining an adjusted flow rate based on the adjusted device constraints that satisfy the wellhead and the flow control device constraints;”. 
There is insufficient antecedent basis for this limitation “the flow control device constraints” in the claims. Therefore, the independent claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims. Thus, the dependent claims recite the indefinite scope in the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US 2011/0320047 A1), hereinafter Stone, in view of Isichei (US 2018/0285515 A1).

Claim 1. A method for determining flow control device settings, comprising: 
Stone discloses obtaining data for a plurality of flow control devices; 
Stone: [0046] “In this example system, the computing device 100 receives field data, such as well logs and well data 122 from a device 124 in communication with one or more wellbores in a well system 134 that may have multiple tubing strings. The computing device 100 can receive the well data 122 from the well system 134 via the network interface 114.”
[0090] “The pressure drop along a segment pipe 406 may be determined by various models. In addition to a homogeneous flow model (with hydrostatic, friction and acceleration pressure-drop components) and the ability to use a flow performance "hydraulics" table, there are built-in models for sub-critical valves and several types of inflow control devices (ICD's).” See Figs 5 and 6.
Stone discloses determining total molar rates for a plurality of flows through pipe segments associated with the flow control devices based on the obtained data; 
Stone: [0095-0150] “A number of new multi-segment features are available in the example well system modeling platform 302 when compared with previous simulators. These include (i) a "bottom hole" segment, responsible for constraints on bottom hole pressure, which as just described, can be placed anywhere in the segment tree rather than at the point of least measured depth; (ii) the segment nodes 404 and pipes 406 are treated as separate items allowing for flexible handling of chords 408 and devices (606, 610) and (iii) the ability to allow gas lift, circulation, and downhole control modes within the segment tree has been considerably expanded. …

    PNG
    media_image1.png
    887
    661
    media_image1.png
    Greyscale

Stone discloses determining initial flow control device constraints based on the total molar rates for the plurality of flow control devices; 
determining that one or more wellhead constraints would be violated based on the initial flow control device constraints; 
determining adjusted flow control device constraints that result in the satisfaction of one or more wellhead constraints or constraints of others of the plurality of flow control devices; 
Stone: [0066] “In one implementation, in designing a well model 200 that uses tubing strings, the multi-segment wellbore modeler 120 has a production modeler 208 with an injection control engine 232 and an outflow control engine 234, which accurately and flexibly controls fluid injection and production parameters at any point in the well system 134 and tubing strings. The production modeler 208 has access to a modeled set of flow rate & pressure constraints 218 from the constraint modeler 206. [correspond to determining initial flow control device constraints] This enables a field reservoir engineer, for example, to design and improve the placement, flow rates, and control of wells in order to improve overall field production. Besides optimizing modeling and design of well systems, the multi-segment wellbore modeler 120 may also be used to actually control a real world well system 134.”
Examiner considers initial flow control device constraints correspond to first set of constraints.
Stone: [0072] “In one implementation, a convergence engine 214 determines the most constraining limit in the boundary segments 400. That is, the wellhead control limit manager 236 first determines the well control mode, after which the boundary segments 400 control limit manager 240 determines the boundary segment 400 control modes that support the well control mode. [correspond to determining that one or more wellhead constraints would be violated based on the initial flow control device constraints] The convergence engine 214 applies a heuristic model in which an acceptable solution is initially determined for the wellhead segment with precise control limits, but with approximate control limits assigned to the boundary segments 400, such that this process can be repeated with successive refinements to the boundary segment limits until these limits are either deemed to have been satisfied or violated, whereupon they are switched to their associated control modes. [correspond to determining adjusted flow control device constraints that result in the satisfaction of one or more wellhead constraints or constraints of others of the plurality of flow control devices]”
Stone: [0152-0154] “In FIG. 5, the segment in the upper left labeled "Flow to Tubing Head" is the designated "tubing head" or wellhead segment 506, which is responsible for constraints on the flow rate to the surface and tubing head pressure. A "bottom hole" segment is responsible for constraints on bottom hole pressure. The tubing head segment 506 is the one with least measured depth while the bottom hole segment may be placed at the lowest depth or elsewhere in the segment tree. Within the segment that includes the acting constraint on the well, a constraint equation is solved in place of the pressure drop equation. For one or more other segments, an equation can be applied that describes pressure drop across the segment pipe 406 as a function of the segment's solution variables and, additionally, across the segment chord 408 if the chord 408 is attached to an adjoining segment. If a homogeneous pipeflow model is selected, the pressure drop is modeled as the sum of the hydrostatic, friction and acceleration heads. However, if the segment pipe 406 has a device assigned to it, e.g., a sub-critical valve 610, then the pressure drop is calculated using a specific model of that device…”
Stone discloses determining an adjusted flow rate based on the adjusted device constraints that satisfy the wellhead and the flow control device constraints; and 
Stone: [0072] “In one implementation, a convergence engine 214 determines the most constraining limit in the boundary segments 400. That is, the wellhead control limit manager 236 first determines the well control mode, after which the boundary segments 400 control limit manager 240 determines the boundary segment 400 control modes that support the well control mode. The convergence engine 214 applies a heuristic model in which an acceptable solution is initially determined for the wellhead segment with precise control limits, but with approximate control limits assigned to the boundary segments 400, such that this process can be repeated with successive refinements to the boundary segment limits until these limits are either deemed to have been satisfied or violated, whereupon they are switched to their associated control modes. [correspond to the adjusted device constraints that satisfy the wellhead and the flow control device constraints]”
Stone: [0075] “In one implementation, the slack variable manager 222 is used to find an acceptable solution to well optimization, including multiple boundary segments 400 in addition to a wellhead segment. The slack variable manager 222 may apply modified slack variables, such as Watts slack variables, on control points--boundary and wellhead segments each of which may have a set of user specified flow rate/pressure limits--in order to determine which limit at each point is active or not … In one implementation, if a control limit is violated, the convergence engine 214 evaluates the worst offender and switches to that control mode. If the user has specified several limits at one control point in the system, e.g. oil production rate, water production rate, pressure limit, then a slack variable and multiplier can be assigned to each of these, even though all of these limits exist at the same control point.”
Stone discloses executing a computer-based instruction to set one or more wellhead settings and flow control device valve settings based on the adjusted flow control device constraints.  
Stone: [0080] “A strategy engine 326 is able to provide operating strategies such as a list of instructions, in which a list of actions is tied to a triggering criterion and direct actions, as when the topology engine 224 modifies the well system 134 (opening a well, closing a completion, changing boundary conditions). The balancing engine 328 can provide optional balancing action. The strategy engine 326 or the balancing engine 328 may cause the flowing conditions of a well to be calculated many times with different constraint sets, classified for example, as "operating" (including all well constraints and those imposed from group/field operating strategies), "deliverable" (including the well's rate and pressure limits only), or "potential" (including the well's pressure limits only).”
Stone: [0048] “Besides modeling optimal well system and tubing string designs for increasing products and/or reducing cost in a well system, in one implementation the multi-segment wellbore modeler 120 can also generate control signals 132 to be used via control devices in real world control of the well system 134 with multiple tubing strings as explained in greater detail below, including direct control via hardware control devices of such resources as injection and production control points in wells, reservoirs, fields, transport and delivery systems, and so forth.”
See [0153], [0252-0261] and Figs 15 and 16.

Stone does not appear to explicitly disclose data representing flow rates 

However, Isichei discloses obtaining data representing flow rates for a plurality of flow control devices; on [0040] “According to at least one embodiment, the IFRM 104, 304 may in step 302 receive the LWD and user inputted data from the RTDM 102, 202 and may create a set of ranked optimized ICD designs. As mentioned above, various sensors can be arranged within the well and used to gather the LWD data and the user inputted data. The user inputted data may include, for example, formation type data including carbonate level and fracture level, high water cut, latest pressure contour maps, historical locations of fractures, historical number of packers deployed, productivity index of nearby wells, other measures of field knowledge of fluid properties and inflow performance information such as current reservoir pressure, pressure-volume-temperature information across the field, information related to the upper completion and other measures of nearby well information. According to at least one embodiment, the IFRM 104, 304 may ensure that the ICDM 106 will not over-restrict the well's performance and that the ICDs generated by the IFRM 104, 304 will comply with the past history of the ICDs from nearby wells. Further, the IFRM 104, according to various embodiments, may catalogue information regarding formation type and challenges of the particular formation type including carbonate and fracture information along with the water cut information of the particular well.”
Stone and Isichei are analogous art because they are from the “same field of endeavor” well drilling analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Stone and Isichei before him or her, to modify the method of Stone to include the measurements of fluid properties and inflow performance of Isichei because this combination provide additional information to optimize the design and control of the well drilling system.
The suggestion/motivation for doing so would have been Isichei: [0003] “Flow control devices can include, for example, passive devices, such as ICD's, and active devices, such as inflow control valves (ICVs) and autonomous inflow control devices (AICDs). These devices are often designed and set up in a well to control the flow of the well production. The design of these devices can include, for example, their position or depth along the wellbore, nozzle sizes and flow areas, packer locations, the number of ICDs or AICDs per compartments, and other information regarding the placement of ICD equipment. It is important to optimize the well plan and design of the flow control device associated with the well, because it can impact the well production and its capability to produce more hydrocarbons.”
Therefore, it would have been obvious to combine Stone and Isichei to obtain the invention as specified in the instant claim(s).

Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 8 recites “a computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations”.
Stone discloses a computing system, comprising: one or more processors; and a memory system comprising one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations on [0040-0042] Fig. 1.

Regarding Claim 15, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 15 recites “a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations”.
Stone discloses a non-transitory computer-readable medium storing instruction that, when executed by one or more processors of a computing system, cause the computing system to perform operations on [0040-0042] Fig. 1.

Claim 2, 9 and 16
Isichei discloses wherein the data further represents pressure-volume-temperature characteristics for the plurality of flow control devices.  
Isichei: [0040] “… The user inputted data may include, for example, formation type data including carbonate level and fracture level, high water cut, latest pressure contour maps, historical locations of fractures, historical number of packers deployed, productivity index of nearby wells, other measures of field knowledge of fluid properties and inflow performance information such as current reservoir pressure, pressure-volume-temperature information across the field, information related to the upper completion and other measures of nearby well information. According to at least one embodiment, the IFRM 104, 304 may ensure that the ICDM 106 will not over-restrict the well's performance and that the ICDs generated by the IFRM 104, 304 will comply with the past history of the ICDs from nearby wells. Further, the IFRM 104, according to various embodiments, may catalogue information regarding formation type and challenges of the particular formation type including carbonate and fracture information along with the water cut information of the particular well.”

Claim 3, 10 and 17
Stone discloses determining boundary segment constraints or the flow control device constraints based on most-restrictive flow control device constraints of the flow control device constraints, and wherein the determining the initial flow control device constraints comprises determining a ranking of the initial flow control device constraints.  
Stone: [0027-0028] “In one implementation, an example system simultaneously solves equations modeling a multi-segment well model to allow multiple injection or production control points within both the main wellbore and within any number of tubing strings. At each control point, for example, a set of rate and pressure limits may be set where the most constraining limit is automatically selected and a control mode is determined at that point. The example system may prioritize or rank the set of rate and pressure limits associated with these control points, [correspond to determining a ranking of the initial flow control device constraints] using an ability to simultaneously solve the well equations when multiple control points are present. The example system can then solve the complex problem of designing a well containing multiple tubing strings in which injection and production are taking place at various points in the well and strings and thereby design wells for optimizing field-wide production of fluids. To allow multiple injection and production control points in a well, each of which can have one or more rate or pressure limits and where the most constraining limit is automatically chosen, an example system uses the concept of a chord. However, instead of attaching the outer end of the chord to another segment node thus forming a loop, the chord is left unattached (similar to the wellhead segment where the segment pipe is unattached so that flow in this pipe can be directed to surface). The pressure drop equation along the chord is then replaced with a control mode constraint equation. These special segments with an additional unattached chord are called boundary segments.” 
See [0072] for additional detail.

Claim 4, 11 and 18
Stone discloses wherein the adjusted flow control device constraints are further based on the boundary segment constraints or the initial flow control device constraints.  
Stone: [0072] “In one implementation, a convergence engine 214 determines the most constraining limit in the boundary segments 400. That is, the wellhead control limit manager 236 first determines the well control mode, after which the boundary segments 400 control limit manager 240 determines the boundary segment 400 control modes that support the well control mode. The convergence engine 214 applies a heuristic model in which an acceptable solution is initially determined for the wellhead segment with precise control limits, but with approximate control limits assigned to the boundary segments 400, such that this process can be repeated with successive refinements to the boundary segment limits until these limits are either deemed to have been satisfied or violated, whereupon they are switched to their associated control modes.”

Claim 5, 12 and 19
Stone discloses wherein the determining the adjusted flow control device constraints further comprises: 
solving for the one or more wellhead constraints based on a current wellhead/tubinghead and the initial flow control device constraints; 
determining that one or more initial flow control device constraints violate one or more wellhead constraints based on the solving; and iteratively adjusting the initial flow control device constraints and re-solving the well until the one or more wellhead constraints are satisfied.  
Stone: [0072] “In one implementation, a convergence engine 214 determines the most constraining limit in the boundary segments 400. That is, the wellhead control limit manager 236 first determines the well control mode, after which the boundary segments 400 control limit manager 240 determines the boundary segment 400 control modes that support the well control mode. The convergence engine 214 applies a heuristic model in which an acceptable solution is initially determined for the wellhead segment with precise control limits, but with approximate control limits assigned to the boundary segments 400, such that this process can be repeated with successive refinements to the boundary segment limits until these limits are either deemed to have been satisfied or violated, whereupon they are switched to their associated control modes.”

Claim 13. The computing system of claim 8, Stone discloses wherein the initial flow control device constraints comprise surface rate or other specified limits.  
Stone: [0072] “In one implementation, a convergence engine 214 determines the most constraining limit in the boundary segments 400. That is, the wellhead control limit manager 236 first determines the well control mode, after which the boundary segments 400 control limit manager 240 determines the boundary segment 400 control modes that support the well control mode. The convergence engine 214 applies a heuristic model in which an acceptable solution is initially determined for the wellhead segment with precise control limits, but with approximate control limits assigned to the boundary segments 400, such that this process can be repeated with successive refinements to the boundary segment limits until these limits are either deemed to have been satisfied or violated, whereupon they are switched to their associated control modes.”

Allowable Subject Matter
Claims 6-7,14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  
Stone et al (US 2011/0320047 A1) teaches a system models multiple tubing strings in wellbores as segments, with multiple control points selectively located among the segments. Each segment is modeled as one or more equations that describe characteristics of a fluid resource associated with the segment. The system can predict flow of fluids and energy in a wellbore by solving physical conservation equations subject to specified conditions. The system models multiple control points, and solves the equations to convergence to satisfy injection and production targets and specified constraints.
Isichei (US 2018/0285515 A1) teaches a real-time data processing module configured to gather and process well data, the well data comprising logging while drilling data and user inputted data, and an intelligent field restriction module configured to generate one or more optimized inflow control device designs based on the well data gathered and processed by the real-time data processing module.
Stone et al (NPL: Flow Control Valves and Inflow Control Devices Optimized for Wellbore Cleanup and Production, 2014) teaches a method of designing static inflow control devices (ICDs) to provide a more even inflow across production zones by adjusting the completion pressure differential to balance reservoir drawdown. This method includes recording the phase surface flow rate and objective function comprises of oil surface rate, gas surface rate and water surface rate.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:

Claim 6. The method of claim 1, wherein the initial flow control device constraints comprise surface rate limits.  

Claim 14. The computing system of claim 13, wherein the surface rates limit include at least one from the group consisting of: a surface oil rate limit; a surface gas rate limit; a surface water rate limit; a surface liquid rate limit; a steam rate limit; a surface water cut limit; a surface gas-oil ratio limit; an economic limit; and an engineering limits including a drawdown limit.  

Claim 20. The non-transitory computer-readable medium of claim 15, wherein the initial flow control device constraints comprise surface rate limits, wherein the surface rates limit may include at least one from the group consisting of: a surface oil rate limit; a surface gas rate limit; a surface water rate limit; a surface liquid rate limit; a steam rate limit; a surface water cut limit; a surface gas-oil ratio limit; an economic limit; and an engineering limits including a drawdown limit.
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148